                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

In re:                                                      Case No. 19-90163
         JOHNNY E BARNES

                    Debtor(s)


      CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT
 DISTRIBUTION REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
          ADMINISTERED AND APPLICATION TO BE DISCHARGED

       Lloyd Kraus, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:

         1) The case was filed on 06/14/2019.

         2) The plan was confirmed on 09/11/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 07/23/2020.

         5) The case was dismissed on 09/17/2020.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $5,914.13.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Receipts:

       Total paid by or on behalf of the debtor               $9,250.00
       Less amount refunded to debtor                         $1,283.78

NET RECEIPTS:                                                                                     $7,966.22


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,403.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                       $525.40
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,928.40

Attorney fees paid and disclosed by debtor:                  $97.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AARONS SALES & LEASE OWNERSHI   Secured              NA           0.00           720.00           0.00        0.00
AARONS SALES & LEASE OWNERSHI   Secured         6,000.00      6,000.00         5,280.00        180.00         0.00
AARON'S SALO LOCKBOX            Secured              NA         146.59           146.59           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA         319.15           232.45           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA         879.85           632.73           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA       1,047.83           760.56           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA       3,732.51         2,352.21           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA       2,277.43         1,459.73           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA       2,182.59         1,393.68           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA       2,941.78         1,859.37           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA         777.89           458.09           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA         635.78           563.03           0.00        0.00
AARON'S SALO LOCKBOX            Secured              NA         420.61           420.61           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA         260.04           113.45           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA          86.70            86.70           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA           0.00           247.12           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA         287.27           287.27           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA       1,380.30         1,380.30           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA         817.70           817.70           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA           0.00           788.91           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA           0.00         1,082.41           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA           0.00           319.80           0.00        0.00
AARON'S SALO LOCKBOX            Unsecured            NA          72.75            72.75           0.00        0.00
AD ASTRA RECOVERY               Unsecured       1,181.00           NA               NA            0.00        0.00
ALLIED INTERSTATE LLC           Unsecured       1,047.00           NA               NA            0.00        0.00
CAPITAL ONE BANK (USA), N.A.    Unsecured         677.00        677.18           677.18           0.00        0.00
CENTERPOINT ENERGY, INC         Unsecured         107.00           NA               NA            0.00        0.00
CONN'S HOMEPLUS                 Secured        10,368.00      3,600.00         3,060.00           0.00        0.00
CONN'S HOMEPLUS                 Secured              NA           0.00           108.00           0.00        0.00
CONN'S HOMEPLUS                 Secured              NA           0.00           432.00           0.00        0.00
DIVERSIFIED CONSULTANTS, INC.   Unsecured         276.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid           Paid
DOCHES CREDIT UNION              Secured        30,140.82     30,279.55     27,377.07         725.62      188.12
DOCHES CREDIT UNION              Secured              NA           0.00      2,902.48       2,882.38       61.70
ERC/ENHANCED RECOVERY CORP       Unsecured         360.00           NA            NA            0.00          0.00
I C SYSTEM INC                   Unsecured         595.00           NA            NA            0.00          0.00
LENDMARK FINANCIAL SERVICES, L   Unsecured       7,790.00      7,430.05      7,430.05           0.00          0.00
NATIONAL CREDIT ADJUSTERS, LLC   Unsecured       1,706.00           NA            NA            0.00          0.00
ONEMAIN FINANCIAL                Unsecured       8,828.00      8,635.73      8,635.73           0.00          0.00
QUANTUM3 GROUP LLC               Unsecured            NA         783.27        783.27           0.00          0.00
REGIONAL ACCEPTANCE CORPORAT     Secured         3,557.00      3,581.09      3,581.09           0.00          0.00
RMP SERVICES LLC                 Unsecured            NA       1,343.59      1,343.59           0.00          0.00
TEA OLIVE, LLC                   Unsecured         794.00        759.73        759.73           0.00          0.00
TXU/TEXAS ENERGY                 Unsecured         929.00           NA            NA            0.00          0.00
UNIFUND CCR                      Unsecured         536.00        536.81        536.81           0.00          0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00               $0.00                   $0.00
      Mortgage Arrearage                                     $0.00               $0.00                   $0.00
      Debt Secured by Vehicle                           $30,279.55           $3,608.00                 $249.82
      All Other Secured                                 $23,460.14             $180.00                   $0.00
TOTAL SECURED:                                          $53,739.69           $3,788.00                 $249.82

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                 $0.00
       Domestic Support Ongoing                               $0.00                $0.00                 $0.00
       All Other Priority                                     $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                               $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                             $25,362.77                 $0.00                 $0.00


Disbursements:

       Expenses of Administration                              $3,928.40
       Disbursements to Creditors                              $4,037.82

TOTAL DISBURSEMENTS :                                                                           $7,966.22




UST Form 101-13-FR-S (09/01/2009)
        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2020                             By:/s/ Lloyd Kraus
                                                                        Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
